The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following questions: 1. Does the Board of County Commissioners have authority to correct the reports of the County Clerk when they are read for approval? 2. Does the County Clerk have authority to publish reports of the proceedings of the Board prior to the Board's approval of the report? As an explanation for your request, you indicate that when the report is read before the Board for approval or correction, the County Clerk occasionally refuses to correct the report according to the Commissioners' intention and understanding of what transpired. But instead, the Clerk takes the position that he is responsible for reporting what took place.  In answering your questions, a consideration of Title 19 is necessary. 19 O.S. 445 [19-445] (1971) provides: "It is hereby made the duty of the county clerk to make out a full and complete report of the proceedings of each regular and special meeting of the board, and to transmit the same to the publishers of the newspaper selected by such board to publish such proceedings, said report to be made out and transmitted by such clerk within one week from the time such proceedings were had." Title 19 O.S. 444 [19-444] (1971) provides in pertinent part: "It shall be the mandatory duty of the board of county commissioners to cause to be published in a newspaper published in the county, a full and complete report of all their official proceedings at each regular and special meeting, within the time provided for in 19 O.S. 445 [19-445] and 19 O.S. 446 [19-446], Oklahoma Statutes 1951, as amended, and the board of county commissioners shall pay for the same from the appropriation hereinafter provided for: . . . ." 19 O.S. 445 [19-445] clearly makes it the duty of the County Clerk, as a matter of law, to make out the report of the Board's proceedings for publication and transmit said report to the publisher within the time limitation. The fact that the Commissioners are also charged with causing a full and complete report of their official proceedings to be published, does not remove the duty from the Clerk to "make out" the report of such meetings. Where, in the situation as you describe, the Board did not intend the results as reported by the Clerk, the Board may correct and show their intention by passing a resolution at its next meeting.  It is, therefore, the official opinion of the Attorney General that: 1. The Board of County Commissioners may not correct the report of its proceedings as reported by the County Clerk.  2. Pursuant to 19 O.S. 445 [19-445] (1971), the County Clerk has the authority and duty to transmit a full and complete report of the Board's proceedings, as made out by him, within one week from the time such proceedings were had.  (PATRICIA R. DEMPS) (ksg)